                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

WESTERN AGRICULTURAL
INSURANCE COMPANY,

       Plaintiff,

v.                                                                     No. 18-cv-1188 SMV/KRS

WHITNEY FARMS, LP;

       Defendant.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court sua sponte, following its review of the Amended

Complaint and Jury Demand [Doc. 4], filed by Plaintiff on January 8, 2019. The Court has a duty

to determine whether subject matter jurisdiction exists sua sponte. See Tuck v. United Servs. Auto.

Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). The Court, having considered the Amended Complaint,

the applicable law, and being otherwise fully advised in the premises, concludes that the Amended

Complaint fails to allege the necessary facts of citizenship to sustain diversity jurisdiction. In

particular, Plaintiff has failed to adequately allege the citizenship of Defendant’s general partner.

See [Doc. 4] at 2. The general partner is Whitney, LLC. See id. Plaintiff must adequately allege

the citizenship of each and every member of Whitney, LLC. To that end, the Court will order

Plaintiff to file a second amended complaint no later than February 5, 2019, if the necessary

jurisdictional allegations can be made in compliance with the dictates of Rule 11 of the Federal

Rules of Civil Procedure.
                                            Background

       On December 18, 2018, Plaintiff filed its Complaint, asserting diversity of citizenship and

an amount in controversy exceeding $75,000. [Doc. 1] at 2. In support of its claim of diversity of

citizenship, Plaintiff reported that it was a citizen of Iowa because it was incorporated in Iowa and

maintained its principal place of business in West Des Moines, Iowa. Id. at 1. Plaintiff further

asserted that at all relevant times, Defendant was “a New Mexico limited partnership with its

principal place of business at 5042 Whitney Lane, Roswell, New Mexico.” Id. However, Plaintiff

made no allegation about the citizenship of the partners of Defendant Whitney Farms, LP. See id.

       Accordingly, the Court ordered Plaintiff to amend its complaint to adequately allege the

citizenship of each and every partner of Defendant Whitney Farms, LP. [Doc. 3]. Plaintiff timely

amended its complaint, but its allegations still fall short. [Doc. 4].

       In the Amended Complaint, Plaintiff alleges that the limited partners of Defendant Whitney

Farms are Doug Whitney and Theresa Kay Whitney and both are citizens of New Mexico. Id. at 2.

Plaintiff also alleges that the general partner of Defendant Whitney Farms is Whitney, LLC.

Plaintiff alleges that Whitney, LLC, “is a New Mexico limited liability company with its principal

place of business at 5042 Whitney Lane, Roswell, New Mexico.” Id. Plaintiff makes no allegation

about the citizenship of the members of Whitney, LLC. See id.

                                          Legal Standard

       A plaintiff is required to assert the basis of subject matter jurisdiction in its complaint. Fed.

R. Civ. P. 8. Additionally, the district court must be satisfied that, indeed, it has subject matter

jurisdiction. State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir. 1998).

                                                  2
Subject matter jurisdiction cannot be waived and thus may be raised by the parties or sua sponte

at any time. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

                                                    Discussion

         District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). Determining the citizenship of a

partnership, limited partnership, or limited liability company is different from determining the

citizenship of a corporation under § 1332.1 A corporation is deemed to be a citizen of the States

in which it is incorporated and in which it maintains its principal place of business. § 1332(c).

Partnerships, limited partnerships, and limited liability companies, however, are citizens of

each and every State in which any partner or member is a citizen. Carden v. Arkoma Assocs.,

494 U.S. 185, 195–96 (1990) (the citizenship of business entities is determined by the citizenship

of its members); Penteco Corp. Ltd. P’ship-1985A v. Union Gas Sys., Inc., 929 F.2d 1519, 1522–

23 (10th Cir. 1991) (remanding for district court to determine the citizenship of all of the members

of the plaintiff limited partnership); Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233,

1234 (10th Cir. 2015) (remanding to district court to determine the citizenship of all the members

of the plaintiff limited liability company).




1
  The party asserting jurisdiction must plead citizenship distinctly and affirmatively. With respect to individuals,
allegations of the person’s residence are not enough. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233,
1238 (10th Cir. 2015). Domicile, the equivalent of state citizenship, requires more than mere residence; domicile
exists only when residence is coupled with an intention to remain in the state indefinitely. Middleton v. Stephenson,
749 F.3d 1197, 1200 (10th Cir. 2014).

                                                          3
       Here, the facts set forth in the Complaint do not sufficiently establish the citizenship of

Defendant Whitney Farms, LP. Although Plaintiff adequately alleges the citizenship of the limited

partners, it fails to adequately allege the citizenship of the general partner, which is an LLC. The

citizenship of an LLC is determined by the citizenship of each and every one of its members.

Plaintiff may amend its Complaint to properly allege the citizenship of Defendant Whitney Farms,

LP, by adequately alleging the citizenship of each and every member of its general partner,

Whitney, LLC.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff must

file a second amended complaint to properly allege diversity of citizenship, if such allegations can

be made in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure, no

later than February 5, 2019.

       IT IS FURTHER ORDERED that if such an amended complaint is not filed by

February 5, 2019, the Court may dismiss this action without prejudice.

       IT IS SO ORDERED.

                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                 4
